Case 1:18-cv-00088-LPS Document 921 Filed 08/25/20 Page 1 of 8 PageID #: 41295




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

H. LUNDBECK A/S, TAKEDA                    )
PHARMACEUTICAL COMPANY LTD.,               )
TAKEDA PHARMACEUTICALS U.S.A.,             )
INC., TAKEDA PHARMACEUTICALS               )
INTERNATIONAL AG and TAKEDA                )
PHARMACEUTICALS AMERICA, INC.,             )
                                           )
                    Plaintiffs,            )
                                           )     C.A. No. 18-88 (LPS)
             v.                            )     CONSOLIDATED
                                           )
ALKEM LABORATORIES LTD., et al.,           )     REDACTED - PUBLIC VERSION
                                           )
                    Defendants.            )


           LETTER TO THE HONORABLE LEONARD P. STARK
         FROM MEGAN E. DELLINGER REGARDING RESPONSE TO
    DEFENDANTS LUPIN LIMITED AND LUPIN PHARMACEUTICALS, INC.’S
   MOTION TO EXPEDITE TO ENFORCE THIS COURT’S PRIOR ORDER AND
 RENEWED MOTION TO STRIKE PORTIONS OF PLAINTIFFS’ EXPERT REPORTS


                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                               Jack B. Blumenfeld (#1014)
                                               Megan E. Dellinger (#5739)
                                               1201 North Market Street
                                               P.O. Box 1347
                                               Wilmington, DE 19899
                                               (302) 658-9200
                                               jblumenfeld@mnat.com
                                               mdellinger@mnat.com

                                               Attorneys for Plaintiffs




 Originally Filed: August 18, 2020
 Redacted Version Filed: August 25, 2020
Case 1:18-cv-00088-LPS Document 921 Filed 08/25/20 Page 2 of 8 PageID #: 41296




Dear Chief Judge Stark:

        Plaintiffs submit this response letter opposing Defendants Lupin Limited and Lupin
Pharmaceuticals, Inc.’s (collectively, “Lupin”) Motion To Expedite To Enforce this Court’s Prior
Order and Renewed Motion To Strike Portions of Plaintiffs’ Expert Reports (D.I. 899, 900). Citing
no cases to support its position, Lupin argues that Plaintiffs have intentionally violated this Court’s
Order by serving two reply experts reports discussing the results of analytical testing performed on
samples of Lupin’s ANDA product. In so doing, Lupin ignores the contents of its own expert
reports, which repeatedly claim that Lupin’s ANDA Product does not contain                           of
vortioxetine hydrobromide whatsoever. Lupin likewise ignores the meet and confer discussion
where counsel for Plaintiffs explained that they were not offering the                     evidence to
support the                infringement theories stricken by this Court.

        In reality, Lupin doesn’t seek to enforce this Court’s Order striking an infringement theory
based on the                that Plaintiffs told Lupin they are not asserting. Instead, Lupin seeks a
new order preventing Plaintiffs from (1) rebutting the factually incorrect testimony of Lupin’s
experts, and (2) using evidence of crystallization as an item of proof to support its timely-asserted
infringement claims. As set forth below, the order Lupin seeks is inconsistent with what this Court
ordered and contrary to the Federal Rules. As a result, the motion should be denied.

I.     Background

         On March 6, 2020, Plaintiffs served Lupin with Final Infringement Contentions directed to:
(1) claims 1, 2, 3 and 5 of the ’684 Patent; (2) claims 1, 2, 4, 5, and 7 of the ’355 Patent; (3) claims
1, 2, 4, and 5 of the ’946 Patent; and (4) claims 1-7 of the ’630 Patent.1 Ex. 1 at 3 (Plaintiffs’ Final
Infringement Contentions, Mar. 6, 2020). A few weeks later, expert testing revealed the presence of
the                of vortioxetine hydrobromide in Lupin’s ANDA product. As a result, counsel for
Plaintiffs informed counsel for Lupin that Plaintiffs intended to add new allegations that Lupin
infringed                                            . Plaintiffs then addressed those claims in their
opening expert reports.

        On May 6, 2020, Lupin moved to strike the portions of Plaintiffs’ expert reports alleging
“new patent claims directed to the             .” D.I. 748 at 3. In so doing, Lupin explained that its
“motion is intended to cover any opinion that Lupin infringes based on the new infringement
theory.” D.I. 747 at 1 (emphasis added); see also, e.g., D.I. 748 at 4 (“III. The Pennypack Factors
Favor Striking Plaintiffs’ New Infringement Theory” (emphasis added)). But Lupin never asked this
Court to exclude                 evidence being offered as an item of proof of Plaintiffs’ timely-
                2
asserted claims.



1
  Plaintiffs also asserted claims related to the ’910, ’096, and ’628 Patents. Those claims, however,
are not implicated by Lupin’s motion.
2
  Indeed, Lupin explained in its motion that it was not requesting to strike every highlighted portion
of Plaintiffs’ opening expert reports attached to its motion for all purposes because those portions
“may include opinions regarding other theories as well.” D.I. 747 at 1.



                                                   1
Case 1:18-cv-00088-LPS Document 921 Filed 08/25/20 Page 3 of 8 PageID #: 41297




        On June 25, 2020, this Court granted the motion to strike. D.I. 801. In so doing, this Court
explained that Plaintiffs failed to give Lupin “fair and timely notice” of its intention to assert
infringement “due to the presence of” the              of vortioxetine hydrobromide. Id. But this
Court also ruled that Plaintiffs could freely “proceed on their other timely-asserted claims of
infringement.” Id.

         In response to Plaintiffs’ opening expert reports, Lupin submitted the rebuttal report of Dr.
Jeremy Cockcroft on June 5, 2020. In it, Dr. Cockcroft opined that Lupin’s ANDA product is
                                                                                         , including “a
crystalline vortioxetine hydrobromide in the                 .” Ex. 2 (Cockcroft Rebuttal Report) ¶ 194;
see also id. ¶ 123 (“Lupin’s submission of this data to FDA was accompanied by associated peak
lists. Other than at the Drug Substance stage . . . none of the XRPD patterns or peak lists show peaks
establishing the presence of                         ” (emphasis added)). To support that argument, Dr.
Cockcroft analyzed the XRPD testing performed by Plaintiffs’ experts, and asserted that it
demonstrates the stability of Lupin’s ANDA product because “[n]one of the unstressed samples
tested by Dr. Morin generated XRPD diffraction patterns depicting                             ” Id. ¶ 107
(emphasis added).

        Plaintiffs submitted reply reports on July 31, 2020. Consistent with this Court’s June 25,
2020 Order, Drs. Myerson and Morin offer no opinions regarding infringement of any claims by the
              . Instead, Plaintiffs’ experts discussed the factual results of their testing—which
observed                                                           s, including the             —to:
(1) reinforce Dr. Myerson’s arguments that Lupin’s ANDA product is
                  , including the infringing (and timely-asserted)                    ; and (2) rebut
Lupin’s incorrect claims that its product contains                                  .

        Ignoring the fact that reference to the              in Plaintiffs’ reply reports was in response
to an argument in Lupin’s rebuttal expert reports, Lupin inaccurately accused Plaintiffs of “asserting
a theory of infringement involving the               ” in violation of this Court’s order. Ex. 3 (Aug. 5,
2020 email from J. Janusz to counsel of record for Plaintiffs). The parties met and conferred on
August 10, 2020, and Plaintiffs explained that it was not offering the                       evidence to
support the                 infringement theories stricken by this Court on June 25, 2020.3 Instead,
counsel for Plaintiffs explained, the limited purpose of the                      evidence was to rebut
Lupin’s claim that it has a                           (i.e.,                                            )
that does not                                    .

II.     Legal Standard

        Infringement contentions can be stricken if not timely disclosed under Rule 37(c)(1).
Intellectual Ventures I LLC v. AT&T Mobility LLC, C.A. No. 13–1668–LPS, 2017 WL 658469, at *1
(D. Del. Feb. 14, 2017). By contrast, (1) items of proof of timely asserted claims, (2) rebuttal expert
testimony, and (3) evidence that will be used “solely for impeachment” purposes are all exempt from
disclosure under Rule 26. See, e.g., Oracle Am., Inc. v. Google, Inc., Case No. 10–03561, 2011 WL

3
  Plaintiffs, of course, disagree with this Court’s June 25 Order for the reasons set forth in the
briefing on the issue. D.I. 799. But Plaintiffs have complied and will comply with that Order.



                                                   2
Case 1:18-cv-00088-LPS Document 921 Filed 08/25/20 Page 4 of 8 PageID #: 41298




4479305, at *3 (N.D. Cal. Sept. 26, 2011) (holding that a party that adequately discloses a theory of
infringement is not required to list in its contentions every “item of proof” that supports that theory);
Fed. R. Civ. P. 26(a)(2)(D)(ii) (detailing the time to disclose expert testimony); Fed. R. Civ. P.
26(a)(1)(A) (exempting from initial disclosures evidence used “solely for impeachment.”). As a
result, “[r]eply reports may cite new evidence and data so long as the new evidence and data is
offered to directly contradict or rebut the opposing party’s expert.” Helios Software, LLC v.
SpectorSoft Corp., Case No. 12-081-LPS, 2014 WL 4796111, at *3 (D. Del. Sept. 18, 2014) (citation
and internal quotation marks omitted).

III.    Argument

         Although Lupin claims it is seeking to enforce an Order this Court has already entered, in
fact, the relief Lupin seeks goes far beyond what this Court ordered on June 25. Rather than seeking
to preclude Plaintiffs from offering an infringement theory related to the               (as this Court
ordered), Lupin seeks to preclude Plaintiffs from offering any evidence discussing the presence of
the                 of vortioxetine hydrobromide for any purpose whatsoever. That distinction is
critical. Because the presence of any crystalline form–including the                    –is relevant to
rebutting Lupin’s experts and proving Plaintiffs’ timely-asserted claims directed to other crystalline
forms, the                 evidence that Plaintiffs’ experts offer is proper, timely, permitted by the
Federal Rules, and not inconsistent with this Court’s June 25 Order. This Court should accordingly
deny Lupin’s motion.

        A.      The         References in Plaintiffs’ Reply Expert Reports Are Proper
                Rebuttal Testimony.

        Although Lupin complains about reference to the                 in Plaintiffs’ reply reports, it
ignores the context of the reply reports—to rebut Dr. Cockcroft’s rebuttal report, which repeatedly
claims that Lupin’s ANDA Product does not contain
                            . Lupin could have argued that its ANDA product does not contain or
convert to the                                  . Instead, however, Lupin’s crystalline chemistry
expert—Dr. Cockcroft—broadly asserts that Lupin’s ANDA product is                                    of
vortioxentine hydrobromide that does not convert to                                      , including “a
crystalline vortioxetine hydrobromide in the              .” Ex. 2 ¶ 194. Having done so, Plaintiffs’
response to those factually incorrect statements should not be stricken.

        “Rebuttal evidence is properly admissible when it will explain, repel, counteract or disprove
the evidence of the adverse party” and it need not be disclosed until after the opposing party’s
relevant disclosure. Helios Software, 2014 WL 4796111, at *3 (citations and internal quotation
marks omitted); Fed. R. Civ. P. 26(a)(2)(D)(ii). As a result, “[r]eply reports may cite new evidence
and data so long as the new evidence and data is offered to directly contradict or rebut the opposing
party’s expert.” Helios Software, 2014 WL 4796111, at *3 (citation and internal quotation marks
omitted).

        Applying the rules regarding rebuttal testimony here, the                       references in
Plaintiffs’ reply reports are plainly permissible. Because testing showing presence of the
     of vortioxetine hydrobromide contradicts Dr. Cockcroft’s claim that Lupin’s ANDA product
does not convert to                                                  , it is proper rebuttal evidence,


                                                   3
Case 1:18-cv-00088-LPS Document 921 Filed 08/25/20 Page 5 of 8 PageID #: 41299




which, as noted below, is relevant to the “timely-asserted claims of infringement” on which this
Court ruled that Plaintiffs can proceed. D.I. 801; Helios Software, 2014 WL 4796111, at *3
(“Rebuttal evidence is properly admissible when it will explain, repel, counteract or disprove the
evidence of the adverse party.” (citation and internal quotation marks omitted)). Although this
Court’s Order precludes                evidence from being used to assert a theory of infringement
involving the                , Plaintiffs are not offering the                  evidence for that
impermissible purpose. As a result, the              evidence still can and should be admitted to
rebut Dr. Cockcroft’s incorrect opinion.

        B.      References to the                in Plaintiffs’ Reply Expert Reports Are
                Proper Items of Proof of Plaintiffs’ Timely-Asserted Claims.

         In addition to serving a proper rebuttal purpose, the                 references in Plaintiffs’
reply expert reports are permissible items of proof of their timely-asserted
infringement claims. It is well-established that a party that adequately discloses a theory of
infringement is not required to list in its contentions every item of proof that supports its theory.
Adobe Systems Inc. v. Wowza Media Sys., No. 11-cv-02243-JST, 2014 WL 709865, at *16 (N.D.
Cal. Feb. 23, 2014) (“Because Adobe adequately disclosed this theory, Adobe was not required to
list every bit of WMS source code that supports it.”); Oracle, 2011 WL 4479305, at *3 (holding that
a party that adequately discloses an infringement theory is not required to list in contentions every
“item of proof” that supports that theory). As a result, it may be proper to offer evidence supporting
a timely infringement theory even if that evidence was not disclosed in infringement contentions.

        In this case, there is no dispute that infringement of claims 1, 2, 3 and 5 of the ’684 Patent,
claims 1, 2, 4, 5, and 7 of the ’355 Patent, claims 1, 2, 4, and 5 of the ’946 Patent, and claims 1-7 of
the ’630 Patent by the                                       was timely disclosed. Having adequately
disclosed those theories, Plaintiffs may prove them with any relevant items of proof that support
their theory. Lupin’s arguments do not address the relevance of                   evidence to Plaintiffs’
timely-asserted claims. But the presence of any crystalline form is relevant to Plaintiffs’ timely-
asserted claims insofar as it: (1) demonstrates that Lupin’s
                                                                  ; and (2) proves the inadequacy of

                                       . As a result, Plaintiffs’ experts properly offered
   evidence to prove the           of Lupin’s ANDA product, because this                 of Lupin’s
ANDA product supports that Lupin’s product                            (timely-disclosed)


        C.      This Court Order Did Not Preclude Plaintiffs from Discussing the Results of
                Its Independent Testing for All Purposes.

        Rather than addressing the law regarding the permissible contents of expert reports, Lupin
claims that this Court’s Order precludes Plaintiffs from offering any evidence of the presence of the
              for any purpose whatsoever. But that is not what the Court ordered and takes the June
25 dispute entirely out of context. That earlier dispute arose out of Plaintiffs’ assertion of
   of the ’630 Patent, which are directed to the              , specifically. And this Court’s holding
focused on striking the infringement theory based on the                   to avoid undue prejudice to
Lupin from not being on notice “that they were accused of infringement due to the presence of


                                                   4
Case 1:18-cv-00088-LPS Document 921 Filed 08/25/20 Page 6 of 8 PageID #: 41300




potentially every component of [the Markush group in Claim 1 of the ’630 Patent].” D.I 801
(explaining that “allowing this new contention now would unduly prejudice Lupin. . . .”).

        Ignoring the language of the Order (as well as the relief it actually requested in its motion),
Lupin argues that because its letter brief once more broadly requested “that any expert opinions
relating to, or alleging the presence of, the                 in Lupin’s ANDA products be stricken”
(D.I. 748 at 5), it is improper to reference the presence of the                    in expert reports for
another purpose. But Lupin’s motion itself requested narrower relief (D.I. 747 at 1) –that the
untimely assertion of “new patent claims directed to the                   . . . should be stricken.” D.I.
748 at 3. And this Court did not rule that Plaintiffs could not discuss the presence of the
in Lupin’s ANDA Product for any purpose whatsoever.

        In fact, Lupin’s far-reaching interpretation of this Court’s Order cannot be sustained under
the law. Under Rule 26(a)(1)(B), evidence that will be used “solely for impeachment” is exempt
from initial disclosures, so the Court’s Order striking the addition of new claims under Rule 37(c)(1)
did not strike evidence that Plaintiffs intend to use for impeachment purposes. Likewise, because a
party that adequately discloses a theory of infringement is not required to list in its contentions every
“item of proof” that supports that theory, the Court’s Order cannot be fairly read as restricting
Plaintiffs from offering items of proof supporting their timely infringement theories. Oracle, 2011
WL 4479305, at *3. As a result, this Court’s Order did not restrict rebuttal evidence or otherwise
limit the items of proof that Plaintiffs can put forward to rebut Lupin’s positions on their timely-
asserted claims.4

IV.     Attorney’s Fees Are Not Warranted

         For the reasons set forth above, Lupin’s position is incorrect. In the event this Court
disagrees, however, there is no basis for an award of fees. As noted above, Plaintiffs informed Lupin
that they understand the Court’s Order to preclude Plaintiffs from asserting the
infringement theories. Consistent with that Order,               of the ’630 Patent were not asserted
on reply and Plaintiffs confirmed to Lupin during their meet and confer that they would not assert
that the              infringes the asserted claims, in compliance with the June 25 Order. There is
simply no evidence of bad faith as a result of Plaintiffs’ submission of a reply report responding to
assertions by Lupin’s expert that Lupin’s ANDA Product does not include                            of
vortioxetine hydrobromide.

V.      Conclusion

        For the reasons set forth above, Lupin’s motion should be denied.




4
  Although the risk of confusion from the limited use of the                  evidence for proper
purposes is minimal in a bench trial (and although more properly the subject of a motion in limine
than a motion to strike), Plaintiffs have no objection to referring to the        by a pseudonym
if that allays any concerns about the scope of use of the evidence.



                                                    5
Case 1:18-cv-00088-LPS Document 921 Filed 08/25/20 Page 7 of 8 PageID #: 41301




                                           Respectfully,

                                           /s/ Megan E. Dellinger

                                           Megan E. Dellinger (#5739)

MED/lo
Enclosures
cc:    Counsel of Record (via electronic mail)




                                                 6
Case 1:18-cv-00088-LPS Document 921 Filed 08/25/20 Page 8 of 8 PageID #: 41302




             EXHIBITS 1-3
      REDACTED IN THEIR ENTIRETY
